                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF ILLINOIS

EVA DEANN HEISCH,                              )
                                               )
Plaintiff,                                     )
                                               )
           v.                                  )     No.            19-cv-647 JPG
                                               )
JOHN LAKIN, et al.,                            )
                                               )
Defendants.                                    )
                                               )
                                               )
                                               )
                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: July 12, 2021                    MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
